Citation Nr: 9925256	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  93-19 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for pancreatitis.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to pancreatitis.

3.  Entitlement to service connection for chronic nosebleeds.

4.  Entitlement to service connection for heart disease.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
refractive errors and cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought.  The veteran, 
who had active service from October 1953 to September 1955, 
appealed those decisions.

In June 1995, the Board remanded two issues on appeal for 
further development, which has since been accomplished, and 
the claim has since been referred to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran has not presented evidence during this claim 
that would reflect a current diagnosis of pancreatitis as a 
chronic disease.

2.  The veteran was not diagnosed with diabetes mellitus in 
service, nor has he presented evidence that would reflect 
that such became manifested to a compensable degree within 
one year following his separation from active service.

3.  Competent medical evidence has not been submitted that 
would establish a nexus between a current diagnosis of 
diabetes mellitus and the veteran's service or to any 
incident thereto.

4.  The veteran has not presented evidence that would reflect 
that he currently has nosebleeds as a chronic disease.

5.  The veteran was not diagnosed with heart disease in 
service, nor has he presented evidence that would reflect 
that such became manifested to a compensable degree within 
one year following his separation from active service.

6.  Competent medical evidence has not been submitted that 
would establish a nexus between a current diagnosis of heart 
disease and the veteran's service or to any incident thereto.

7.  A July 1978 Board decision denied service connection for 
a refractive error and cataracts. 

8.  The veteran has not submitted evidence during the 
pendency of this claim that would establish that a refractive 
error is not a congenital or developmental defect, nor has he 
submitted evidence that would establish a nexus between any 
post-service diagnosis of cataracts and his service or to any 
incident thereto.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
pancreatitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim for service connection for diabetes 
mellitus, to include as due to pancreatitis, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim for service connection for nosebleeds 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim for service connection for heart 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The Board decision dated July 1978 that denied service 
connection for a refractive error and cataracts is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 20.1104, 
20.1105 (1998).

6.  The evidence received since the July 1978 Board decision 
is not new and material, and the veteran's claim for service 
connection for a refractive error and cataracts has not been 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1998).  However, the threshold question in any 
claim for VA benefits is whether the claim is well grounded.  
The veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997).  To 
establish that a claim for secondary service connection is 
well grounded, a veteran must demonstrate that a current 
disability is the result of a service connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Black v. Brown, 10 Vet. App. 279 (1997).  With respect to a 
chronic disability subject to presumptive service connection, 
such as diabetes mellitus and cardiovascular disease, 
evidence that the chronic disorder was manifested to a 
compensable degree within the prescribed period is sufficient 
to establish evidence of the required nexus.  See Traut v. 
Brown, 6 Vet.App. 498, 502 (1994).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

For the following reasons and bases, the Board finds that the 
veteran's claims for service connection for pancreatitis, 
diabetes mellitus, chronic nosebleeds and for heart disease 
are not well grounded, and must be denied on this basis.

I.  Pancreatitis

An undated service medical record reflects that the veteran 
had pancreatitis during service.  The veteran's September 
1955 separation examination report does not reflect that the 
veteran then had complaints related to his pancreas.  

The veteran filed this current claim in February 1993.  He 
stated in his claim that he had pancreatitis during service, 
and in his April 1998 VA Form 9 that perfected an appeal of 
this issue he stated that his pancreas disorder was diagnosed 
in service in 1954.  As a result of a June 1995 Board remand, 
the veteran was provided a VA examination to determine the 
etiology of any cardiovascular disorder.  At that time the 
veteran related that he had been hospitalized for 
pancreatitis.  It is unclear from the resulting report if the 
veteran was referring to service treatment or post-service 
treatment.  Nonetheless, no diagnosis pertaining to the 
pancreas is recorded in that VA examination report.

A review of the evidence of record does not reflect that the 
veteran currently has a diagnosis of pancreatitis as a 
disease entity.  In the absence of evidence of a claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  As there is no 
evidence that the veteran currently has a diagnosis of 
chronic pancreatitis, the claim is not well grounded, and 
must be denied on this basis.

II.  Diabetes Mellitus

The veteran's service medical records contain no evidence 
that he was diagnosed with diabetes mellitus during service.  
His September 1955 separation examination report noted 
negative results on the sugar portion of the urinalysis.  

A June 1989 VA treatment record noted that the veteran had 
diabetes mellitus that originated 11 years previously, while 
a 1994 VA treatment record noted that the veteran reported 
that diabetes mellitus began in 1968.  Other records noted 
that the veteran's diagnosis of diabetes mellitus began long 
after his separation from service.

In light of the above, the Board must find that this claim is 
not well grounded, and must be denied on this basis.  Towards 
this end, the record does not reflect that the veteran was 
diagnosed with diabetes mellitus during service or that such 
became manifest to a compensable degree within one year of 
separation.  As such, any current diagnosis of diabetes 
mellitus cannot be presumed service-connected under 38 C.F.R. 
§§ 3.307, 3.309.  In addition, while the veteran has 
contended in an April 1998 VA Form 9 that his diabetes 
mellitus is a result of in-service pancreatitis, the veteran 
has not been granted service connection for pancreatitis.  
Indeed, competent medical evidence has not been submitted 
that would establish that any post-service diagnosis of 
diabetes mellitus is related to any in-service instance of 
pancreatitis.  Only the veteran has alleged such a 
relationship, but as a layperson, he is not competent to 
provide a medical opinion, such as an opinion on medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

In the absence of a diagnosis of diabetes mellitus in 
service, within one year following service, or a relationship 
to any incident thereof, the Board must find that this claim 
is not well grounded.

III.  Chronic Nosebleeds

The veteran's service medical records reveal that in November 
1954 the veteran was seen for a nosebleed.  No other 
complaints of a nosebleed are contained in service medical 
records, and his September 1955 separation examination report 
noted no abnormality pertaining to the veteran's nose or 
sinuses.

In June 1980, the veteran received VA treatment for a 
nosebleed.  In October 1996, as a result of the June 1995 
Board remand, the veteran was afforded a VA examination.  The 
examiner noted that the veteran was hypertensive, a cardiac 
patient, and on medication.  The veteran related a history of 
nosebleeds, mainly on the left side, and that he had been 
cauterized once on the left side, around 1980.  (It is 
unclear if the June 1980 treatment is the referenced 
cauterization.)  The veteran related that his last nosebleed 
was five days before the examination.  Objectively, the 
examiner stated that the veteran's external nose was normal, 
as were his nasal cavities and septum.  Inferior turbinates 
were normal.  Epistaxis (that is, nosebleed), on the left, by 
history, was the diagnosis.

In light of the above, the Board finds that the veteran's 
claim for service connection for nosebleeds is not well 
grounded.  In this regard, the Board would note that the 
Court has held that a medical history, merely because it is 
transcribed by a medical professional, does not rise to 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  A review of the evidence of record does not 
reflect that the veteran currently has a nosebleed disorder 
that has been deemed chronic by a competent medical 
authority.  Ultimately, the veteran had a single incident of 
a nosebleed during service and had another documented 
incident of a nosebleed in 1980, two and a half decades 
following service.  More recently, the veteran reported an 
intermittent nosebleed to a VA examiner, who then transcribed 
historical nosebleeds.  Notably, the examiner who performed 
the October 1996 VA examination did not diagnose the veteran 
with a chronic nosebleed disorder, but rather noted only the 
presence of such by history.

In the absence of evidence of a claimed disability, there can 
be no valid claim.  See Brammer, 3 Vet. App. at 225, 
Rabideau, 2 Vet. App. at 144.  As the veteran has not 
presented evidence that he even has a current nosebleed 
disorder that is chronic, the Board must find that this claim 
is not well grounded, and must be denied on this basis.

IV.  Heart Disease.

Service medical records reflect that the veteran had 
complaints of chest pain in January 1955.  A systolic murmur 
in the mitral area was noted.  At the time of his separation 
examination in September 1955, the veteran's heart displayed 
no abnormalities, and his blood pressure was 110/74.  An EKG 
was likewise normal.

As a result of an earlier claim, the veteran was provided a 
VA examination in August 1964.  At that time the veteran's 
heart displayed no abnormality, and his blood pressure was 
120/70.  An X-ray was obtained, and his heart was within 
normal limits.  However, a December 1973 VA treatment record 
noted that since 1968 the veteran had complaints of chest 
pain after moderate exertion and dyspnea on exertion.  The 
veteran was diagnosed with essential hypertension in December 
1973.  Other VA treatment records also reflect various 
diagnoses of cardiovascular disease, including a June 1989 
record that reflected a diagnosis of arteriosclerotic heart 
disease.  

In October 1996, as a result of the June 1995 Board remand, 
the veteran was provided a VA examination to determine 
whether a nexus existed between the veteran's in-service 
complaints and his post-service heart disease.  A battery of 
tests were performed, leading the examiner to state that the 
veteran most likely had arteriosclerotic heart disease with 
angina pectoris.  Further, he discounted any relationship 
between the veteran's in-service complaints and any current 
heart disease.

Initially, the Board concedes that with chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected.  38 C.F.R. § 3.303(b) (1998).  Heart diseases are 
characterized as chronic disease by VA regulations.  
38 C.F.R. §§ 3.307, 3.309 (1998).  However, this does not 
mean that any abnormality of heart action or heart sounds in 
service will permit service connection for disease of the 
heart, first shown as a clearcut clinical entity at some 
later date.  38 C.F.R. § 3.303(b).

In light of the above, the Board finds that the veteran's 
claim for service connection for a heart disorder is not well 
grounded, and must be denied on this basis.  In this regard, 
the Board notes that the veteran's heart disease cannot be 
presumed service connected under 38 C.F.R. § 3.303(b).  
Indeed, as noted above, that regulation specifically provides 
that service connection may not be presumed for heart disease 
merely as a result of abnormality of heart action or heart 
sounds in service.  The Board would in fact note that no 
underlying heart pathology was noted at any time during 
service, and indeed, no heart disease was noted in 1964, 
almost a decade following separation from service.  

Moreover, the evidence of record does not reflect that a 
nexus exists between the veteran's in-service manifestations 
and post-service heart disease.  To the contrary, a possible 
relationship was specifically excluded in October 1996.  As 
the veteran's various cardiovascular diseases, including 
hypertension and arteriosclerotic heart disease, cannot be 
presumed service connected, and as a relationship between in-
service manifestations and any heart disease has been 
discounted, the Board must find that this claim is also not 
well grounded, and must be denied on this basis.

V.  Conclusion

In denying the above claims, the Board notes that it has not 
been made aware of any outstanding evidence which could serve 
to well ground the claims for service connection.  In any 
event, the VA has no duty to assist in the absence of a well-
grounded claim.  Epps, 126 F.3d at 1468; Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).  Finally, there is no further duty 
on the part of VA to inform the veteran of the evidence 
necessary to complete his application for the benefits 
sought.  38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 
131 F. 3d 1483 (Fed. Cir. 1997).

New and Material Evidence

By way of background, a July 1978 Board decision denied 
service connection for an acquired eye disorder.  The 
underlying rationale for the denial was that while the 
veteran did display a refractive error during service, such 
was a congenital disorder, which is not amenable to service 
connection under applicable regulations.  See 38 C.F.R. 
§§ 3.303 (c), 4.9 (1998).  Further, the Board decision denied 
service connection for cataracts, finding these were 
diagnosed many years following the veteran's service and were 
not related to any incident thereof.  

That decision is final.  See 38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. §§ 20.1104, 20.1105 (1998).  A final 
decision cannot be reopened and reconsidered by the VA unless 
new and material evidence is presented.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993); see also 38 U.S.C.A. § 7105.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 55 F.3d 1356 (Fed. Cir. 1998); see also 
Winters v. West, 12 Vet. App.  209 (1999) and Elkins v. West, 
12 Vet. App. 203 (1999).

Initially, the Board notes that substantially contemporaneous 
with this claim the veteran has been diagnosed with other eye 
disorders.  An undated treatment record from an unknown 
source (noted to be sandwiched between treatment records from 
1996 and 1997) recorded that the veteran had dry eyes, 
drusens, and diabetic retinopathy.  Other treatment records 
reflect ongoing treatment for diabetic retinopathy.  The RO 
developed this particular claim for service connection as one 
based upon the submission of new and material evidence, 
rather than a de novo review.  In this respect, the RO did 
not adjudicate claims for service connection for the other, 
more recently diagnosed eye disorders.  Thus the Board will 
likewise limit its review to the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a refractive error and for cataracts.

Evidence available at the time of the of the July 1978 Board 
decision included service medical records, which reflected a 
refractive error, and an August 1964 VA examination report, 
which noted that the external structures of the eyes were 
normal.  In addition, the Board cited a December 1977 
treatment record from Dr. Carlos R. Romaguera, which noted 
that the veteran had bilateral cataracts.

Relevant evidence submitted in conjunction with this current 
claim includes a February 1984 treatment record from Jesus 
Vega, M.D., reflecting a biopsy of the veteran's left lens 
that was removed during cataract surgery.  The biopsy report 
does reflect that his left lens was cataractous.  Other 
treatment records also record ongoing problems with cataracts 
and that the veteran continued to have a refractive error.

In light of the above, the Board must find that the veteran 
has not submitted new and material evidence sufficient to 
reopen his claim.  Towards this end, the Board noted in July 
1978 that a refractive error is not generally subject to 
service connection.  While subsequently the Court held that 
service connection may be granted for a congenital or 
developmental disorder in certain limited circumstances, such 
as when such has been aggravated by superimposed disease or 
injury, see Carpenter v. Brown, 8 Vet.App. 240, 245 (1995), 
there is no medical evidence showing that this has occurred 
in this case.  Nor for that matter has the veteran submitted 
evidence that would reflect that his refractive error is not 
congenital.  In a similar manner the Board notes that the 
record continues to reflect that the veteran has cataracts.  
However, none of the evidence submitted would reflect that 
such began during service.

As a result of the above facts, the Board finds that new and 
material evidence has not been submitted to reopen the 
previously denied claim for service connection for a 
refractive error and cataracts, and the claim for service 
connection, therefore, is not established and remains denied.




















ORDER

Service connection for pancreatitis is denied.

Service connection for diabetes mellitus is denied.

Service connection for chronic nosebleeds is denied.

Service connection for heart disease is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a refractive 
error and cataracts, this claim is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

